DETAILED ACTION
Claims 1-29 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed provisional application (63/113,986) under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
In the IDS submitted on November 18, 2021, the cited YouTube video is indicated as having a publication date and retrieval date of September 3, 2017.  When the examiner visited the provided URL, the video was listed as having a publication date of September 2, 2017.  While applicant provided a screenshot of the webpage, the quality is insufficient to determine the date.  As such, the video has been considered, but the examiner has updated the citation to reflect the September 2, 2017, publication date.  Also, rather than have this update introduce a discrepancy with respect to retrieval date, the examiner has eliminated the retrieval date from the citation, as it does not seem to be necessary given the presence of the publication date.

Specification
The abstract of the disclosure is objected to because of the following minor informalities:
In lines 2-3, it is not clear how there can only be one core in a system that makes use of a mutex where a given core only executes one thread at a time (see FIG.6 and paragraphs [0066] and [0089]-[0090], which show scheduling one thread at a time in a given core).  In addition, the last two sentences seem to imply the existence of multiple cores because “broadcasting” generally means something is sent out to multiple recipients.  It appears that there are in fact multiple cores in the system and unless applicant can point to description where multiple threads in a single core make use of a mutex, then it appears that, in lines 2-3, instead of referring to “at least one processor core”, applicant should refer to multiple, or a plurality of, processor cores.
In the 2nd to last line, replace “affect” with --affects--.
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th paragraph.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
For similar reasons as set forth above, regarding the number of cores, applicant should locate all instances where there is “at least one processor core” and use “plurality” language instead.
As the claim language appears substantially verbatim in the specification, any specification paragraph that includes claim language objected to, or rejected, below, should be amended in similar fashion as the claims to overcome the objections/rejections.  For instance, paragraph [0031] includes the same language included in claim 5, which is objected to, and indefinite, for reasons set forth below.  As such, please amend paragraph [0031] to be clear.
In paragraph [0059], line 2, replace “are” with --is--.
Appropriate correction is required.

Drawings
The drawings are objected to because of the following minor informalities:
Please try to remove any overlap of text and lines (e.g. FIG.2, box 228; FIG.5, box 507).  See 37 CFR 1.84(p)(3).
Please try to avoid splitting up words by increasing box size, etc. (e.g. FIG.2, 201, “Instruction” should appear on one line for easier reading; FIG.9, step 907, the opening bracket in “[g0]” is split from the “g0]” (please try to split in more logical fashion, if splitting is necessary)).
In FIG.4, above box 423, the ‘r’ in “request” is missing.
In FIG.6, the text is too small.  37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height.  The examiner asserts that at least some of the text does not satisfy this requirement and that, in some places, there appears to be ample room to increase font size.  Where space exists to enlarge text, please do so.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Please ensure that any replacement is in only true black and white (as are the originals) to avoid pixelation and further objection. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
In the 3rd to last line, replace “affect” with --affects--.
Claim 5 is objected to because of the following informalities:
In line 2, applicant states that each priority register is set to logical one “if this user thread…”, or logical zero (lines 1-3).  However from claim 4, only one bit in each priority register corresponds to a given user thread.  Therefore, does applicant mean that the bit associated with the corresponding thread is set to one or zero as opposed to “the register” since applicant is only referring to one thread?
In the 5th to last line, delete “the” before “bitwise”.
In the 3rd to last line, delete “the” before “OR”.
Claim 6 is objected to because of the following informalities:
On page 39, 2nd to last line, delete “the” before “bitwise”.
On page 40, line 1, delete “the” before “OR”.
Claim 7 is objected to because of the following informalities:
Replace “DMA” with --Direct Memory Access (DMA)--.  Abbreviations should be fully spelled out before their first use.
Claim 9 is objected to because of the following informalities:
In line 4, insert --wherein-- before “elements”.
Claim 16 is objected to because of the following informalities:
Beginning in line 3, the examiner recommends inserting --corresponding-- before each instance of “processor core” to better match the “each” language of line 1.
In line 7, replace the semicolon with a comma.
In line 9, delete “the” before “data”.
Claim 17 is objected to because of the following informalities:
The examiner again recommends inserting --corresponding-- before each instance of “processor core” to better match the “each” language of claim 16, line 1.
Claim 18 is objected to because of the following informalities:
In line 1, insert --mutex-- before “requests”.
Claim 19 is objected to because of the following informalities:
In line 2, insert a colon after “wherein”.
In line 3, replace “each storage” with --each register--.
In line 4, insert --and-- after the comma.
In line 4, replace “storage” with --register--.
In line 7, replace “storage” with --register--.
In line 9, replace “storage” with --register--.
In line 9, replace “accessed and a” with --accessed, a--
In line 10, replace “storage group” with --register group--.
Claim 22 is objected to because of the following informalities:
In line 1, replace “comprising” with --comprises--.
In lines 2-3, “selecting…whether to process one or more…requests” is grammatically incorrect.  Paragraph [0064] states that the arbiter processes the requests one by one in serial.  Paragraph [00104] states that multiple requests can be processed each cycle.  The examiner recommends rewording as “selecting…one or more of the plurality of mutex requests for processing”, or “determining…whether to process one or more of the plurality of mutex requests”.
Claim 22 is objected to because of the following informalities:
In line 4, delete “such”.
Lines 4-5 do not make grammatical sense as they set forth “determining…appending”.  It appears applicant could reword as
--determining…the mutex request is to be appended to a blocked request queue…--.
In line 5, replace “this” with --the--.
Claim 23 is objected to because of the following informalities:
In line 2, replace “which comprise” with --comprising--.
In line 6, insert a comma after “satisfied”.
Line 9 is grammatically incorrect and must be reworded.  The examiner recommends --initiating, by the kernel thread program, execution of the specified user thread--.
Claim 25 is objected to because of the following informalities:
In line 3, insert --plurality of-- before “processor” to make it clear that applicant is referring to the cores of lines 1-2.
In line 6, delete “the” after “of”.
Claim 28 is objected to because of the following informalities:
In the 3rd to last line, insert --and-- after the semicolon.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitations are:
In claim 1, “a kernel trigger module configured to monitor a set of trigger conditions and generate a kernel trigger indicator to activate the kernel thread…based on the set of trigger conditions”.  From FIG.2 and paragraphs [0073] and [0092], this module is limited to including the structure of module 220, which includes multiple registers 222, 224, 226, a timer 229, and a status evaluation module 228 whose structure is shown in FIG.3.  Equivalents of this module are also encompassed. 
In claim 1, “a mutex processing unit configured to receive a plurality of mutex requests from the at least one processor core, resolve mutex dependencies, and broadcast a plurality of mutex responses to the at least one processor core”.  Per FIG.4 and paragraphs [0049] and [00104], this unit is limited to including the structure of unit 410, which includes multiple ports (of arbiter 412) to receive mutex requests, multiple queues 418, 419 in an exclusive memory 416, and a controller 414, which, per paragraph [00105], includes a threaded processor core.  Equivalents of this unit are also encompassed.  The examiner notes that even though paragraph [00105] sets forth that controller 414 could be a hard-wired logic block, this is deemed to be generic, and not sufficient structure for purposes of 112(f).  Thus, the claimed mutex processing unit does not encompass the disclosed hard-wired logic block unless further analysis by one of ordinary skill in the art deems such a block to be an equivalent of the threaded processor core 414.
In claim 21, a mutex processing unit for performing the receiving, resolving, generating, and broadcasting steps.  This unit is limited as set forth above for claim 1.
In claim 21, a kernel trigger module for generating a kernel trigger indicator.  This module is limited to include at least registers 222, 224, and 226, and a status evaluation module 228 whose structure is shown in FIG.3 (and equivalents thereof).
In claim 23, a kernel trigger module for performing the steps of monitoring, generating, and storage of indicators.  This module is limited as set forth above for claim 1.
In claim 25, the mutex processing unit to broadcast a corresponding response.  This unit is limited to include at least controller 414, which, per paragraph [00105], is a threaded processor core (and equivalents thereof).  As explained above, the disclosed generic hard-wired logic block in paragraph [00105] is not sufficient structure and thus is not encompassed by this unit unless further analysis renders it an equivalent of the threaded processor core.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 1, for similar reasons set forth for the abstract above, applicant has not adequately described an invention with just a single processor core (which is covered by the “at least one processor core” language) that would make mutex requests.  Applicant’s specification appears to focus only on multiple cores using a mutex (e.g. see FIG.6 and the description thereof, among other places), and applicant has not adequately explained how or why just a single core would need to make mutex requests.  As such, applicant has not described the claimed invention in sufficient manner so as to demonstrate that applicant possessed the claimed invention of just a single core operating as claimed at the time of filing.
Claims 21 is rejected for similar reasons as claim 1.
Claims 23 is rejected for similar reasons as claim 1.  Specifically, applicant is still claiming at least one core along with a mutex processing unit.  Applicant has not adequately described a single core in combination with a mutex processing.
All dependent claims are rejected due to their dependence on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the language “wherein each of the plurality of mutex requests aims to create a mutex response…” is unclear.  That is, use of “aims” implies that a mutex request may or may not create a mutex response, and it is unclear under what circumstances a mutex response would be (or would not be) created as a result of a mutex request.  As such, this uncertainty results in indefinite scope.
Claim 5 is indefinite because the language “set to logical one of this user thread is assigned to a priority identical to the specific priority in the corresponding priority register” (lines 2-3) is unclear.  What is a priority in the register?  Does applicant mean --of-- instead of “in”?
Claim 7 is indefinite because it is unclear what is being claimed.  How are outputs of all of these items received by corresponding bits of the thread request register.  It would appear that if an interrupt occurs such that a thread is interrupted, the bit corresponding to that thread will be set so that the system knows the thread needs to be activated/resumed (paragraph [0079]).  But how is this an output of an interrupt?  And how does the bit reflect the output of an interrupt?  Alternatively, how is exception and buffer count status received by a corresponding bit of the thread request register.  Clarification is needed.
Claim 27 is indefinite because the grammar used for the generating step renders the claim unclear.  In particular, what does it mean to generate a request to the mutex processing unit?  The examiner will interpret this as if “to the mutex processing unit” were omitted.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 2, line 3, “the processor core”.  Which of potentially multiple (“at least one”) is applicant referring to?  It appears that applicant should insert --at least one” before “processor core” in line 3.
In claim 2, “the execution status of the user threads”.  In claim 1, only an execution status of at least one user thread is set forth, which is not basis for status of multiple user threads.
In claim 2, last line, both instances of “the user threads”.  Is applicant referring to those in line 3, or to those in claim 1, lines 2-3?
In claim 5, line 2, “this user thread”.  What user thread?
In claim 5, “the ith bit”.  Multiple ith bits are previously set forth.  Please clarify which is being referred to.
In claim 5, “the ith user thread”.  No such thread was previously set forth.
In claim 5, “the processor core” for similar reasons as above.
In claim 5, “the OR operation”.  No such operation was previously set forth.
In claim 6, “the encoded priority bit values”.
In claim 6, “the ith bit”, “the ith user thread”, “the processor core”, and “the OR operation”, for reasons set forth above.
In claim 9, “the processor core” and “the user thread” for reason set forth above.
In claim 9, last paragraph, “the identity of at least one user thread…”.  What identity?  The examiner recommends replacing “the” with --an--.
In claim 9, at the end, “this conditional variable”.  Multiple conditional variables are previously set forth (e.g. see claim 8, and also note that claim 9 sets forth a conditional variable for each condition signaling queue).  The examiner recommends claiming “a respective conditional variable” in the 3rd to last line, and then ref to --the respective conditional variable--.
In claim 14, “the pending threads”.
In claim 15, “the processed mutex request”.  Which of multiple from line 5?  Also, it appears that there may be zero processed mutex requests since applicant is claiming whether to process one or more requests, which means that if it determined not to process any request at any given time, there is no basis for the aforementioned language.
In claim 17, “the exclusive requests”.
In claim 18, “the exclusive right” since there is such a right in line 3, but also in claim 15.
In claim 18, “the other processor core”.
In claim 19, on page 44, line 1, “the processor core” for reasons set forth above.
In claim 21, line 11, “the processor core” for reasons set forth above.
In claim 21, lines 16 and 18, both instances of “the broadcasted mutex response”.  In the previous paragraph, there is at least one broadcasted response.  It appears applicant should insert --at least one-- before “broadcasted”.
In claim 21, lines 6, 18-20, and 22, all five instances of “the requesting processor core”.  From lines 3-4, there may be multiple requesting cores.
In claim 21, line 17, “the identity of its own”.
In claim 21, last two paragraphs, both instances of “the kernel thread of the requesting processor core”.  A kernel thread of a requesting processor core was never set forth.
In claim 22, lines 2-3, “the plurality of mutex requests”.  This plurality was not previously set forth.  Only at least one request appears in claim 21.
In claim 22, line 8, “the mutex lock”.  Is this the lock in line 5 or line 7.
In claim 23, all three instances of “the processor core”, which could refer to the core of line 1, or to one of the at least one core in line 2.
In claim 23, 2nd to last line, “these indicators”.  Is applicant referring to the group of indicators, to the first and second indicators, or some other combination thereof?
In claim 24, line 2, “the processor core” for reasoning above.
In claim 25, line 5, “the mutex request”, which has potential basis in line 3, or in claim 23.
In claim 25, last line, “the set of trigger conditions in the at least one of the plurality of processor cores”.  No set in a core was previously set forth.
In claim 28, 3rd to last line, “the read-data”.  The data itself was not previously set forth.  Only a read-data response was set forth.  The response is not basis for the data itself.
In claim 28, last paragraph, “the processor core” for similar reasoning as above.
In claim 29, each instance of “the processor core” for similar reasoning as above.
In claim 29, each instance of “the data address”, because there are two data addresses set forth in lines 4-5.
In claim 29, last paragraph, “the mutex request for performing writing and reading operations on the mutex cache”.  Where is this specific request for performing these operations previously set forth?
All dependent claims are rejected due to the dependence on an indefinite claim.

Allowable Subject Matter
Claims 1-29 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, in no particular order, includes:
Cismas, 2006/0117316 (as cited by applicant), which has taught various related concepts such as a system thread to execute system code such as mutex lock and conditional variable instructions; threads yielding in response to (or being pre-empted by) exceptions, traps, or higher-priority threads; a scheduler that selects the highest priority ready thread; a thread monitor; a mutex register including a bit for each lock indicating locked of unlocked; a thread status register with fields indicating whether a thread is waiting on a mutex and which mutex; and a thread priority register having default priority and current priority fields for each thread.
Kaveri, 2019/0317827 (as cited by applicant), which has taught managing kernel services in a multi-core system including shared resource locks.
Labrie, 2010/0100889, which has taught accelerating mutex locking and condition signaling while maintaining priority wait queues.
France-Pillois, 2020/0097336, which has taught a lock manager for multi-core architectures with lock-related broadcasting.
Shavit, 8,037,476, which has taught threads attempting to acquire locks.  If an attempt fails, the thread is logged where it waits.  If an attempt succeeds, the lock-owning thread then arbitrates among requests by other threads.
Tran, 2007/0204137, which has taught various registers in a multi-threaded system including a thread activity register and a thread priority register.
Kogan, 2021/0311773, which has taught efficient condition variables including broadcast functionality.
Rosenbluth, 2007/0124728, which has taught a lock manager coupled to multiple cores for handling lock requests.
Abellán, “Glocks:…”, which has taught multiple cores connected to a hierarchy of lock managers where lock requests are sent to the local lock managers, which may or may not send the lock requests up to the primary manager (root node).  See Figure 4 and the description.
Regarding claims 1, 21, and 23, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, the specific structures corresponding to the claimed kernel trigger module and mutex processing unit (or equivalents thereof), as laid out in the “Claim Interpretation” section above.  These structures (and equivalents thereof) are necessarily part of the claims, per 35 U.S.C. 112(f).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183